DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art Kim et al., US 2008/0275864 A1 (Kim) has been newly added to teach the new claim amendments.
Claims 1-20 have been canceled; claims 21-40 are pending; claims 21, 39, and 40 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-32 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Girod et al., “Mobile Visual Search” (Girod), and further in view of Kim et al., US 2008/0275864 A1 (Kim).
Regarding claim 21, Girod teaches a computer-based method (By using clever hierarchical data structures such as VTs, fast retrieval can be achieved in less than 1 s on a typical desktop CPU for databases of more than one million images.)(pages 73-74; “Concluding Remarks” 1st paragraph) of instantiating an index-based image classifier system (VT with an inverted index for image clustering and to ensure good classification performance)(Fig. S5 (a); p. 68, section “VT and Inverted Index”) using at least one processor and at least one non-transitory computer readable medium (By using clever hierarchical data structures such as VTs, fast retrieval can be achieved in less than 1 s on a typical desktop CPU for databases of more than one million images.)(pages 73-74; “Concluding Remarks” 1st paragraph), the method comprising: 
obtaining a plurality of image characteristic sets (training descriptors)(Fig. S5 (a); p. 68, section “VT and Inverted Index”, 1st paragraph)(the training descriptors are image descriptors for use in quickly comparing images in a large database against a query image)(p. 68, section “VT and Inverted Index”, 1st paragraph) associated with a plurality of digital representations of objects (each training descriptor is a digital representation of an image)(Fig. S5 (a); p. 68, section “VT and Inverted Index”, 1st paragraph), each image characteristic existing within a characteristic space (the training descriptors each being set into descriptor space)(Fig. S5 (a); p. 68, section “VT and Inverted Index”, 1st paragraph); 
clustering the plurality of image characteristic sets (initially C large clusters are generated from all the training descriptors, then k-means clustering is applied to the training descriptors assigned to that cluster to generate smaller clusters)(Fig. S5 (a); p. 68, section “VT and Inverted Index”, 1st paragraph) into groups within the characteristic space (this recursive division of the descriptor space is repeated until there are enough bins to ensure good classification performance)(Fig. S5 (a); p. 68, section “VT and Inverted Index”, 1st paragraph); 
partitioning the characteristic space into a plurality of partitioned regions based on the clustered groups (the descriptor space is partitioned into regions that represent in this case the 9 cluster regions/groups)(Fig. S5 (a)); 
assigning an index (inverted index)(Fig. S5 (b)) to each partitioned region based on the clustered groups (assigning an inverted index to each cell/group as a function of both image ID and an array of counts indicating the frequency of visits)(Fig. S5 (b); p. 68, section “VT and Inverted Index”, 2nd paragraph); and 
instantiating an index-based image classifier system based on the assigned indices and image characteristic sets (generating the vocabulary tree based on the indices and descriptors)(Fig. S5; p. 68, section “VT and Inverted Index”, 1st and 2nd paragraphs) in each partitioned region (the descriptor space is partitioned into regions that represent in this case the 9 cluster regions)(Fig. S5 (a)) such that the image classifier system 
is configured to generate a set of content indices (indices based on image ID)(Fig. S5 (b); p. 68, section “VT and Inverted Index”, 2nd paragraph) that reference corresponding partitioned regions based on an input set of image characteristics (the inverted indices reference the corresponding 9 partitioned regions in the descriptor space based on the set of training descriptors)(Fig. S5; p. 68, section “VT and Inverted Index”, 1st and 2nd paragraphs).
and retrieving at least one search result (wherein the search results can be information about the search query, images in the database that have many features in common with the query image, etc.)(Abstract and Figs. 1 and 2) in response to a query from a user device targeting the image classifier system (in response to a query taken from a mobile phone using the classifier system)(Abstract, Fig. S5 (a); p. 68, section “VT and Inverted Index”), the at least one search result comprises at least one content index (an inverted index to each cell as a function of both image ID and an array of counts indicating the frequency of visits)(Fig. S5 (b); p. 68, section “VT and Inverted Index”, 2nd paragraph) associated with at least one image characteristic set and a known object (finding feature descriptors that match the query image of a known object; such as a CD)(Fig. 4; and pages 68-69, “Geometric Verification”).
However, Girod does not explicitly teach wherein the query comprises one or more parameters including user device orientation, facing, and user device motion or heading.
Kim teaches methods and apparatus for searching data and grouping search results into categories that are ordered according to search relevance (Abstract); wherein the server can receive or obtain context data ([0064]); and wherein the query comprises one or more parameters (wherein the query can include contextual information)([0024] and [0064]) including user device orientation (direction of the device)([0064]), facing (direction of the device, such as the device is facing north)([0064]), and user device motion or heading (movement of the device, such as the device is going north, device is moving at 10 mph)([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Girod to include additional context information with the query so that it can increase the likelihood of a search result being more desirable to the user (relevant search results) by providing a better indication of the user’s intent (Kim; [0061-0062]).

Regarding claim 22, Girod teaches wherein the plurality of image characteristic sets comprise image descriptors (the training descriptors are image descriptors for use in quickly comparing images in a large database against a query image)(p. 68, section “VT and Inverted Index”, 1st paragraph). 

Regarding claim 23, Girod teaches wherein the plurality of image characteristic sets comprises multi-modal descriptors (interest points which include corners and blobs)(Fig. 3; p. 63, left column, 1st and 2nd paragraphs). 

Regarding claim 24, Girod teaches wherein the plurality of image characteristic sets comprise a homogenous mix of descriptors (using only highly discriminative SIFT descriptors)(p. 63, right column, 1st paragraph). 

Regarding claim 25, Girod teaches wherein the image classifier system further comprises an invariant feature identification algorithm (the feature extraction can use scale-invariant feature transform, SIFT)(p. 63, left column, 1st and 2nd paragraphs). 

Regarding claim 26, Girod teaches wherein the invariant feature identification algorithm comprises one of the following algorithms: SIFT, FREAK, BRISK, and DAISY (the feature extraction can use scale-invariant feature transform, SIFT)(p. 63, left column, 1st and 2nd paragraphs). 

Regarding claim 27, Girod teaches wherein at least one of the plurality of image characteristic sets (the training descriptors are image descriptors for use in quickly comparing images in a large database against a query image)(p. 68, section “VT and Inverted Index”, 1st paragraph) has its own descriptor space (each descriptor can have its own descriptor space based on the root node being one said space)(Fig. S5 (a)). 

Regarding claim 28, Girod teaches wherein the at least one processor is further configured to cluster the plurality of image characteristic sets (the training descriptors are image descriptors for use in quickly comparing images in a large database against a query image)(p. 68, section “VT and Inverted Index”, 1st paragraph) using at least one of hierarchal k-mean, approximate k-mean, k-means clustering, and histogram binning (the VT for a particular database is constructed by performing hierarchical k-means clustering on a set of training feature descriptors)(Fig. S5 (a); p. 68, section “VT and Inverted Index”, 1st paragraph). 

Regarding claim 29, Girod teaches wherein the at least one processor is further configured to partition the characteristic space based on Voronoi decomposition (the feature space is divided into a relatively small number of Voronoi cells using k-means)(p. 66, right column, 3rd paragraph). 

Regarding claim 30, Girod teaches wherein the image classifier system comprises a vocabulary tree (hierarchical vocabulary tree)(p. 66, right column, 2nd paragraph). 

Regarding claim 31, Girod teaches wherein the vocabulary tree comprises at least one of a k-nearest neighbor tree, a spill tree, and a k-d tree (wherein randomized k-d trees to partition the feature descriptor space can be used)(p. 66, right column, 2nd paragraph). 

Regarding claim 32, Girod teaches wherein the vocabulary module is further programmed to perform the step of generating the set of content indices using a nearest neighbor classification (approximate nearest neighbor can be used)(p. 66, right column, 2nd paragraph)(as well as m nearest leaf nodes based on distance to maximize classification accuracy)(p. 68, section “VT and Inverted Index”, 3rd paragraph). 

Regarding claim 37, Girod teaches wherein the image classifier system is further configured to construct a query based on the input set of image characteristics (creating a query to be matched with the constructed database of images with the set of descriptors)(p. 68, section “VT and Inverted Index”, 2nd paragraph). 

Regarding claim 38, Girod teaches wherein the input set of image characteristics comprise image descriptors (the training descriptors are image descriptors for use in quickly comparing images in a large database against a query image)(p. 68, section “VT and Inverted Index”, 1st paragraph).

Regarding claim 39, see the rejection made to claim 1 as well as non-transitory computer-readable medium having computer instructions stored thereon (By using clever hierarchical data structures such as VTs, fast retrieval can be achieved in less than 1 s on a typical desktop CPU for databases of more than one million images.)(pages 73-74; “Concluding Remarks” 1st paragraph), for they teach all the limitations within this claim.

Regarding claim 40, see the rejection made to claim 1 as well as a system comprising: one or more processors (By using clever hierarchical data structures such as VTs, fast retrieval can be achieved in less than 1 s on a typical desktop CPU for databases of more than one million images.)(pages 73-74; “Concluding Remarks” 1st paragraph); and at least one non-transitory memory device storing software instructions that, when executed by the one or more processors, cause the one or more processors (By using clever hierarchical data structures such as VTs, fast retrieval can be achieved in less than 1 s on a typical desktop CPU for databases of more than one million images.)(pages 73-74; “Concluding Remarks” 1st paragraph), for they teach all the limitations within this claim.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Girod et al., “Mobile Visual Search” (Girod), Kim et al., US 2008/0275864 A1 (Kim), and further in view of Tobin et al., US 2007/0260639 A1 (Tobin).
Regarding claim 33, Girod teaches wherein the image classifier system is further configured to calculate the nearest neighbor classification (approximate nearest neighbor can be used)(p. 66, right column, 2nd paragraph)(as well as m nearest leaf nodes based on distance to maximize classification accuracy)(p. 68, section “VT and Inverted Index”, 3rd paragraph). Kim teaches methods and apparatus for searching data and grouping search results into categories that are ordered according to search relevance (Abstract); wherein the server can receive or obtain context data ([0064]). However, neither explicitly teaches using at least one of a Euclidean distance and a Mahalanobis distance.
Tobin teaches a method of increasing information content for content-based image retrieval systems (Abstract); indexing to organize the image features in the database such that a ranked list of nearest neighbors can be retrieved without performing an exhaustive comparison with all the records in the database ([0036]); wherein calculating a visual similarity parameter (Abstract) which can be based on distance such as Euclidean or Mahalanobis ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using Euclidean or Mahalanobis distance to identify and reduce redundancy in the image database based on the similarity metric (Tobin; [0030]).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Girod et al., “Mobile Visual Search” (Girod), Kim et al., US 2008/0275864 A1 (Kim), and further in view of Brown et al., US 2008/0301133 A1 (Brown).
Regarding claims 34-36, Girod teaches assigning an index (inverted index)(Fig. S5 (b)).  Kim teaches methods and apparatus for searching data and grouping search results into categories that are ordered according to search relevance (Abstract); wherein the server can receive or obtain context data ([0064]). However, neither explicitly teaches wherein each of the assigned indices is no more than six bytes or four bytes or three bytes.
Brown teaches matching features derived from a query image to a database features using a specialized vocabulary tree (Abstract); wherein the vocabulary tree includes hierarchical k-means clustering of a number of descriptors ([0029]) wherein each one of the assigned indices is no more than six bytes, four bytes, or three bytes (a 6-byte pointer, image number which is 4-byte, and/or a feature number which is 2-byte)([0029]).
(Brown; [0004] and [0029]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov